Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The present action represents the first action on the merits. Claims 1-19 are currently pending.
Priority
	Acknowledgement is made of applicant’s claim to domestic benefit to, among other documents, U.S. Provisional Patent Application No. 62/745,225, filed 12 October 2018. Applicant’s claim to domestic benefit has been deemed proper, and this application has accordingly been afforded the corresponding priority date.
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 9 December 2019, 17 February 2020, 29 April 2021, and 9 June 2022 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the examiner.
Specification
	The specification is objected to for the following reasons:
The specification contains a contradiction in Para. 35: “The incoming light signal and the outgoing light signal both travel along the common optical path when the optical switch is in the pass mode. The incoming light signal travels along the common optical path when the optical switch is in the switched mode but the outgoing light signal does not travel along the common optical path when the optical switch is in the pass mode.” (lines 4-8) (emphasis added)
Para. 80, Lines 16-19 contain references to equations and characters that are too blurry to read properly: “In some instances, T is determined from: [indistinct] where λc represents the wavelength of the outgoing light signal, [indistinct] represents velocity resolution and B can be determined from [indistinct] where c represents the speed of light and [indistinct] represents distance resolution.”
Para. 92, Lines 4-8 contain references to equations and characters that are too blurry to read properly: “For instance, during the first period the range of rates for the first period sampling rate (fs1) can be determined by [indistinct]… During the second period the range of rates for the second period sampling rate (fs2) can be determined by [indistinct]”
Para. 98 is replete with references to equations and characters that are too blurry to read properly: “The following equation applies during a data period such as occurs with the LIDAR output signal 2C during the first period: [indistinct] where fub is the frequency provided by the transform component, fd represents the Doppler shift [indistinct]” (lines 4-8); “The following equation applies during a data period where electronics decrease the frequency of the LIDAR output signal during the period such as occurs with the LIDAR output signal of Figure 2C during the second period: [indistinct]” (Lines 14-17).
Appropriate correction, in each instance, is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.1
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“electronics configured to”2 in Claim 2, line 1
“electronics that switch” in Claim 11, line 2
“wherein the electronics tune” in Claim 12, line 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 3-9 and 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As each of Claims 3-9 and 11-19 are rejected as indefinite for the same reasons, the examiner will list the indefinite limitations in each Claim before outlining their deficiencies.
	Claim 3 recites: “wherein the outgoing light signal exits from the LIDAR system when the optical switch is in a first one of the modes but does not exit from the LIDAR system when the optical switch is in a second one of the modes.” (lines 1-3)
	Claim 4 recites: “wherein light from the outgoing light is mixed with light from the incoming light signal so as to generate a composite light signal when the optical switch is in the second mode.” (lines 1-3)
	Claim 5 recites: “wherein the composite light signal is not generated when the optical switch is in the first mode.” (lines 1-2)
	Claim 6 recites: “wherein the incoming light signal and the outgoing light signal both travel along the common optical path when the optical switch is in the first mode.” (lines 1-2)
	Claim 7 recites: “wherein the incoming light signal travels along the common optical path when the optical switch is in the second mode but the outgoing light signal does not travel along the common optical path when the optical switch is in the second mode.” (lines 1-3)
	Claim 8 recites: “wherein the incoming light signal travels away from the optical switch along a first optical path when the optical switch is in the second mode, the outgoing light signal travels away from the optical switch along a second optical path when the optical switch is in the second mode” (lines 1-4).
	Claim 9 recites: “wherein the outgoing light signal travels away from the optical switch along the common optical pathway and the incoming light signal travels toward the optical switch along the common optical pathway.” (lines 1-3)
	Claim 11 recites: “the electronics operating the switch through a series or periods that each includes a transmit segment and a receiver period, the electronics operating the switch in the first mode during the transmit segment and in the second mode during the receive segment.” (lines 4-6)
	Claim 12 recites: “wherein the electronics tune a duration of the transmit segment and/or the receive segment.” (lines 1-2)
	Claim 13 recites: “wherein the duration of the transmit segment and/or the receive segment is tuned” (lines 1-2).
	Claim 14 recites: “wherein the duration of the transmit segment and/or the receive segment is tuned” (lines 1-2).
	Claim 15 recites: “The LIDAR system of claim 12, wherein the duration of the transmit segment (tts) and/or the receive segment (trs) is tuned” (lines 1-2).
	Claim 16 recites: “that receives the outgoing light signal and the incoming light signal” (line 5)
	Claim 17 recites: “wherein the outgoing light signal exits from the LIDAR system when the optical switch is in a first one of the modes but does not exit from the LIDAR system when the optical switch is in a second one of the modes.” (lines 1-3)
	Claim 18 recites: “wherein light from the outgoing light is mixed with light from the incoming light signal so as to generate a composite light signal when the optical switch is in the second mode.” (lines 1-3)
	Claim 19 recites: “wherein the composite light signal is not generated when the optical switch is in the first mode.” (lines 1-2)
	Each above Claim is directed to a LiDAR system. However, the above recited limitations are not directed to the claimed system, but are instead directed to events which occur during the use of the system being Claimed. Per MPEP 2173.05(p), Section II: “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)” because such a Claim creates confusion as to when direct infringement occurs.3 For instance, in Claim 3, it is unclear whether infringement occurs when one creates a LiDAR device capable of emitting light when an optical switch is in a first mode but not when it is in a second mode, or when one employs such a LiDAR device to emit such light in a first mode and not emit said light in a second mode. The same issue is shared by each of Claims 4-9 and 11-19 as a consequence of the above recited limitations.
	For the purposes of examination, the examiner has treated the above limitations as functional limitations of the claimed LiDAR system (ex: “the LiDAR system is configured to permit an outgoing light signal to exit the system when the optical switch is in a first one of the modes but not when the optical switch is in a second one of the modes”).4
	Further regarding Claim 15, the recitation “wherein the duration of the transmit segment (tts) and/or the receive segment (trs) is tuned such that a value of (trs/(trs+trs)) is less than D'/(1+D')” is also indefinite because the value of (trs/(trs+trs)) is constant: (trs/(trs+trs)) = (trs/2trs) = ½. This appears to be the consequence of a typo; the examiner has treated the expression as actually being (trs/(tts+trs).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. In light of the above interpretation of Claim 2 under 35 U.S.C. 112(f), the subject matter of Claim 2 is already necessarily Claimed in Claim 1, therefore making it already a part of the scope of Claim 1 rather than an additional limitation. Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amzajerdian (U.S. Patent No. 4,995,720, hereafter “Amzajerdian”).
	With respect to Claim 16, Amzajerdian teaches:
A LiDAR system (disclosed by Amzajerdian in Fig. 1 in its entirety)
comprising:
a light source configured to generate an outgoing light signal that exits from the LIDAR system (disclosed by Amzajerdian in Fig. 1 as “laser”, labeled “12”)
the LIDAR system configured to receive an incoming light signal that enters the LIDAR system from outside of the LIDAR system and that includes light from the outgoing light signal (disclosed by Amzajerdian in Fig. 1 in its entirety)
an optical switch that receives the outgoing light signal and the incoming light signal5 (disclosed by Amzajerdian in Fig. 1 and Col. 4, Line 4 as “acousto-optic modulator 20”)
configured to be operated in different modes, the incoming light signal and/or the outgoing light signal being routed along a different optical path through the LIDAR system in response to the optical switch being in a different mode (disclosed by Amzajerdian in Col 4, lines 4-8: “The acousto-optic modulator 20 acts as a switching device to direct substantially all of the energy of the pulse portion 16 along a first propagation path 22 and to direct substantially all of the energy of the tail portion 18 along a second propagation path 24.”)6

	With respect to Claim 17, Amzajerdian teaches the LiDAR system of Claim 16. Amzajerdian further teaches:
the outgoing light signal exits from the LIDAR system when the optical switch is in a first one of the modes (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.”)
but does not exit from the LIDAR system when the optical switch is in a second one of the modes (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.”)

	With respect to Claim 18, Amzajerdian teaches the LiDAR system of Claim 17. Amzajerdian further teaches:
wherein light from the outgoing light is mixed with light from the incoming light signal so as to generate a composite light signal when the optical switch is in the second mode (disclosed by Amzajerdian in Fig. 1 and Cols. 4 and 5 as all components lying on the path beginning at “beam splitter 32” and ending at “digital signal processer 50”)7

	With respect to Claim 19, Amzajerdian teaches the LiDAR system of Claim 18. Amzajerdian further teaches:
wherein the composite light signal is not generated when the optical switch is in the first mode (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.” It can be seen that, if the acousto-optic modulator is kept off, the entire beam would follow the common optical path and the composite light signal would fail to be generated.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amzajerdian in view of Lane et al. (U.S. Pre-Grant Patent Publication No. 2018/0172918 A1, hereafter “Lane”).
	With respect to Claim 1, Amzajerdian teaches:
A LiDAR system (disclosed by Amzajerdian in Fig. 1 in its entirety)
comprising:
a common optical pathway through a LIDAR system that is traveled by an outgoing light signal that exits the LIDAR system and also by an incoming light signal that enters the LIDAR system after being reflected by an object and that includes light from the outgoing light signal (disclosed by Lane in Fig. 1; it can be seen that both outgoing and incoming light travels a path between “polarizing beam splitter 30” and transmitter/receiver telescope 40”)
an optical switch… configured to be operated in different modes, the incoming light signal and/or the outgoing light signal being routed along a different optical path through the LIDAR system in response to the optical switch being in a different mode (disclosed by Amzajerdian in Fig. 1 and Col. 4, Line 4 as “acousto-optic modulator 20”)
Amzajerdian may not teach that the optical switch is:
positioned along the common optical pathway
However, Lane teaches a switch which receives both outgoing and incoming light and dictates the path taken by both light signals. Lane’s switch is placed in the Claimed arrangement, as can be seen in Para. 42: “A lens 102 is optically coupled to an optical switch network 104 (also referred to herein as an "optical waveguide network"), such that incoming light rays, represented by light rays 106, are focused on a surface 107 of the optical switch network 104. Conversely, optical signals emitted at the surface 107 of the optical switch network 104 are optically coupled to the lens and, thereby, projected into space as light rays 106.”
	By virtue of its placement in this particular location, Lane’s optical switch network is capable of controlling the direction in which light is emitted and from which light is received (see Para. 47 for details).8 While Amzajerdian only possesses one possible direction of output, Lane’s disclosure with respect to the above suggests that arranging such an optical switch on the common optical path would permit greater control over the direction of incoming and outgoing laser beams. Further, if the act of directing both incoming and outgoing laser beams is accomplished by a single component (such as a switch or a network thereof), this would obviate the need for a beam-splitter such as “polarizing beam splitter 30”; it takes only ordinary skill in the art to realize that reducing the number of components in a LiDAR system naturally reduces limiting factors in its construction such as its cost, size, and complexity. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to position an optical switch in a LiDAR device on a common pathway as taught by Lane, with the motivation of providing increased control over the direction of incoming and outgoing laser beams and reducing limiting factors in the construction of the LiDAR device, as noted above.

	With respect to Claim 2, Amzajerdian/Lane teaches the LiDAR system of Claim 1. Amzajerdian further teaches:
electronics configured to switch the optical switch between the different modes (disclosed by Amzajerdian by virtue of teaching the Claimed optical switch, see rejection under 35 U.S.C. 112(d))

	With respect to Claim 3, Amzajerdian/Lane teaches the LiDAR system of Claim 1. Amzajerdian further teaches:
wherein the outgoing light signal exits from the LIDAR system when the optical switch is in a first one of the modes (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.”)
but does not exit from the LIDAR system when the optical switch is in a second one of the modes (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.”)

	With respect to Claim 4, Amzajerdian/Lane teaches the LiDAR system of Claim 3. Amzajerdian further teaches:
wherein light from the outgoing light is mixed with light from the incoming light signal so as to generate a composite light signal when the optical switch is in the second mode (disclosed by Amzajerdian in Fig. 1 and Cols. 4 and 5 as all components lying on the path beginning at “beam splitter 32” and ending at “digital signal processer 50”)

	With respect to Claim 5, Amzajerdian/Lane teaches the LiDAR system of Claim 4. Amzajerdian further teaches:
wherein the composite light signal is not generated when the optical switch is in the first mode (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.” It can be seen that, if the acousto-optic modulator is kept off, the entire beam would follow the common optical path and the composite light signal would fail to be generated.)

	With respect to Claim 6, Amzajerdian/Lane teaches the LiDAR system of Claim 4. Amzajerdian further teaches:
wherein the incoming light signal and the outgoing light signal both travel along the common optical path when the optical switch is in the first mode (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.” It can be seen that, if the acousto-optic modulator is kept off, the entire beam would follow the common optical path both as an outgoing and incoming light signal)

	With respect to Claim 7, Amzajerdian/Lane teaches the LiDAR system of Claim 4. Amzajerdian further teaches:
wherein the incoming light signal travels along the common optical path when the optical switch is in the second mode but the outgoing light signal does not travel along the common optical path when the optical switch is in the second mode (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.” It can be seen that, if the acousto-optic modulator is kept on from the beginning, the incoming light signal would remain on the common optical path and the outgoing light signal would follow “second propagation path 24” depicted in Fig. 1 and Col. 4, line 8)

	With respect to Claim 8, Amzajerdian/Lane teaches the LiDAR system of Claim 4. Amzajerdian further teaches:
wherein the incoming light signal travels away from the optical switch along a first optical path when the optical switch is in the second mode (disclosed by Amzajerdian as the pathway found between “beam splitter 30” and “beam splitter 32”, which is only travelled by the incoming light signal)
the outgoing light signal travels away from the optical switch along a second optical path when the optical switch is in the second mode (disclosed by Amzajerdian in Fig. 1 and Col. 4, line 8 as “second propagation path 24”)
the first optical path being separate from the second optical path (disclosed by Amzajerdian as described above; it can be seen that the two above paths are separate from each other)
and the common optical path being separate from the first optical path being separate from the second optical path (disclosed by Amzajerdian as described above; it can be seen that the two above paths are separate from the common optical path)

	With respect to Claim 9, Amzajerdian/Lane teaches the LiDAR system of Claim 1. Amzajerdian further teaches:
wherein the outgoing light signal travels away from the optical switch along the common optical pathway (disclosed by Lane in Fig. 1; it can be seen that both outgoing and incoming light travels a path between “polarizing beam splitter 30” and transmitter/receiver telescope 40”, with the outgoing signal naturally moving away from “polarizing beam splitter 30” and thus necessarily away from the acousto-optic modulator)
and the incoming light signal travels toward the optical switch along the common optical pathway (disclosed by Lane in Fig. 1; it can be seen that both outgoing and incoming light travels a path between “polarizing beam splitter 30” and transmitter/receiver telescope 40”, with the incoming light signal naturally moving toward the “polarizing beam splitter 30” and thus necessarily toward the acousto-optic modulator)

	With respect to Claim 11, Amzajerdian/Lane teaches the LiDAR system of Claim 1. Amzajerdian further teaches:
electronics that switch the optical switch between the different modes (disclosed by Amzajerdian by virtue of teaching the Claimed optical switch, see rejection of Claim 2)
the different modes including a first mode and a second mode (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.”)
the electronics operating the switch through a series or periods that each includes a transmit segment and a receiver period (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.”)
the electronics operating the switch in the first mode during the transmit segment and in the second mode during the receive segment (disclosed by Amzajerdian in Col. 4, lines 15-18: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.”)

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amzajerdian in view of Lane, further in view of Jenkins et al. (U.S. Patent No. 8,165,433, hereafter “Jenkins”).
	Amzajerdian/Lane teaches the LiDAR system of Claim 1. Amzajerdian/Lane may not teach:
wherein the optical switch is a cross-over switch
However, Jenkins teaches:
a cross-over switch (disclosed by Jenkins in Fig. 2 and Col. 8, third Para. as “Matrix Switch 50”, among many other recitations in Jenkins thereof)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to use a cross-over switch (also called a matrix switch) such as the one taught by Jenkins in the LiDAR device taught by Amzajerdian/Lane since the combination of the aforementioned references is merely simple substitution of one known element for another producing a predictable result (KSR Rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the switch taught by Jenkins for the modulator taught by Amzajerdian. Thus, the simple substitution of one known element for another producing a predictable result renders the Claim obvious.

	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amzajerdian in view of Lane, further in view of Hall et al. (U.S. Pre-Grant Patent Publication No. 2017/0269215 A1, hereafter “Hall”).
	With respect to Claim 12, Amzajerdian/Lane teaches the LiDAR system of Claim 11. Amzajerdian/Lane may not teach:
wherein the electronics tune a duration of the transmit segment and/or the receive segment
However, Hall teaches a LiDAR system in which the Claimed segments are tuned in accordance with its range, necessarily requiring that a change in the range of the system be accompanied by a change in the duration of these segments. Per Para. 64 of Hall:
In some examples, the measurement window is enabled at the point in time when the measurement pulse sequence is emitted and is disabled at a time corresponding to the time of flight of light over a distance that is substantially twice the range of the LIDAR system. In this manner, the measurement window is open to collect return light from objects adjacent to the LIDAR system (i.e., negligible time of flight) to objects that are located at the maximum range of the LIDAR system. In this manner, all other light that cannot possibly contribute to useful return signal is rejected.
	As Hall explains above, adjusting the duration of time that light is emitted or received by a LiDAR system in accordance with its field of view carries the benefit of filtering out signals which are not useful (i.e. noise). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to selectively modify the duration of time during which the modulator taught by Amzajerdian is turned on or off with the motivation of tuning out useless signals as taught by Hall, above.

	With respect to Claim 13, Amzajerdian/Lane/Hall teaches the LiDAR system of Claim 12. Amzajerdian/Lane may not teach:
wherein the duration of the transmit segment and/or the receive segment is tuned in response to a change in a distance between the LIDAR system and an object that is located remotely from the LIDAR system but reflects the outgoing light signal after the outgoing light signal exits from the LIDAR system.
However, Hall teaches a LiDAR system in which the Claimed segments are tuned in accordance with its range, necessarily requiring that a change in the range of the system be accompanied by a change in the duration of these segments. Per Para. 64 of Hall:
In some examples, the measurement window is enabled at the point in time when the measurement pulse sequence is emitted and is disabled at a time corresponding to the time of flight of light over a distance that is substantially twice the range of the LIDAR system. In this manner, the measurement window is open to collect return light from objects adjacent to the LIDAR system (i.e., negligible time of flight) to objects that are located at the maximum range of the LIDAR system. In this manner, all other light that cannot possibly contribute to useful return signal is rejected.
	As Hall explains above, adjusting the duration of time that light is emitted or received by a LiDAR system in accordance with its field of view carries the benefit of filtering out signals which are not useful (i.e. noise). It takes no more than ordinary skill in the art to realize that the exact same benefit can be reaped if such durations are adjusted not in response to a LiDAR system’s field of view, but rather in response to the distance between a LiDAR system and a given object desired to be scanned. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to selectively modify the duration of time during which the modulator taught by Amzajerdian is turned on or off in response to the distance between the system and a given remote object, with the motivation of tuning out useless signals as taught by Hall, above.

	With respect to Claim 14, Amzajerdian/Lane/Hall teaches the LiDAR system of Claim 12. Amzajerdian/Lane may not teach:
wherein the duration of the transmit segment and/or the receive segment is tuned in response to a change in a distance between the LIDAR system and a field of view associated with the LIDAR system.
However, Hall teaches a LiDAR system in which the Claimed segments are tuned in accordance with its range, necessarily requiring that a change in the range of the system be accompanied by a change in the duration of these segments. Per Para. 64 of Hall:
In some examples, the measurement window is enabled at the point in time when the measurement pulse sequence is emitted and is disabled at a time corresponding to the time of flight of light over a distance that is substantially twice the range of the LIDAR system. In this manner, the measurement window is open to collect return light from objects adjacent to the LIDAR system (i.e., negligible time of flight) to objects that are located at the maximum range of the LIDAR system. In this manner, all other light that cannot possibly contribute to useful return signal is rejected.
	As Hall explains above, adjusting the duration of time that light is emitted or received by a LiDAR system in accordance with its field of view carries the benefit of filtering out signals which are not useful (i.e. noise). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to selectively modify the duration of time during which the modulator taught by Amzajerdian is turned on or off in response to a change in the system’s field of view with the motivation of tuning out useless signals as taught by Hall, above.

	With respect to Claim 15, Amzajerdian/Lane/Hall teaches the LiDAR system of Claim 12. Amzajerdian/Lane may not teach:
wherein the duration of the transmit segment (tts) and/or the receive segment (trs) is tuned such that a value of (trs/(tts+trs)) is less than D'/(1+D') where D'= D/Dmax where D represents a distance between the LIDAR system and an object that is located remotely from the LIDAR system or a distance between the LIDAR system and a field of view and Dmax represents a maximum value for D for which the LIDAR system is configured to generate LIDAR data.
However, Hall teaches a LiDAR system in which the Claimed segments are tuned in accordance with its range, necessarily requiring that a change in the range of the system be accompanied by a change in the duration of these segments. Per Para. 64 of Hall:
In some examples, the measurement window is enabled at the point in time when the measurement pulse sequence is emitted and is disabled at a time corresponding to the time of flight of light over a distance that is substantially twice the range of the LIDAR system. In this manner, the measurement window is open to collect return light from objects adjacent to the LIDAR system (i.e., negligible time of flight) to objects that are located at the maximum range of the LIDAR system. In this manner, all other light that cannot possibly contribute to useful return signal is rejected.
	As Hall explains above, adjusting the duration of time that light is emitted or received by a LiDAR system in accordance with its field of view carries the benefit of filtering out signals which are not useful (i.e. noise). It takes no more than ordinary skill in the art to realize that the exact same benefit can be reaped if such durations are adjusted not in response to a LiDAR system’s field of view, but rather in response to any desired distance or parameter calculated purely from the system’s field of view and/or the distance between the system and any given remote object. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to selectively modify the duration of time during which the modulator taught by Amzajerdian is turned on or off in response to any such parameter, with the motivation of tuning out useless signals as taught by Hall, above.

Conclusion
	The prior art made of record and not relied upon in the present basis of rejection is noted in the attached form PTO-892 and is considered pertinent to applicant's disclosure. The art includes all sources which were disclosed in the Information Disclosure Statements submitted by the applicant and further consists of:
Blake et al. (Chinese Patent Doc., ID CN 107305184 A), which discloses a system that, among other things, guides multiple lasers along a common optical path.
Frisken et al. (PCT Application, ID WO 2019/018894 A1), which discloses an optical detection system comprising, among other components, a circulator.
Jungwirth (Japanese Patent Doc., ID JP 2017106897 A), which discloses a LiDAR system comprising multiple different beams, each one having separate properties that permit it to be differentiated from other emitted beams.
Halldorsson et al. (UK Patent Doc. ID GB 2173664 A)
Kikuchi et al. (US Pre-Grant Patent Publication No. 2018/0356522 A1)
Major et al. (PCT Application, ID WO 2015/058209 A1)
Song et al. (Chinese Patent Doc., ID CN 106773028 A)
Villeneuve (U.S. Patent No. 10,003,168)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Zawacki whose telephone number is (571)272-8114. The examiner can normally be reached Monday - Friday 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z./Examiner, Art Unit 3645                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As no Claims in this application use the words “means” or “step”, interpretation under 35 U.S.C. 112(f) only applies to the Claims explicitly listed in this Office Action as being so interpreted.
        2 Absent any structural limitation and in light of the electronic nature of the art, the term “electronics” is being treated as a generic placeholder.
        3 See also In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
        4 Applicant is also reminded that dependency upon an indefinite Claim renders a Claim indefinite. Thus, Claims 4-9, 13-15, and 17-19 are indefinite for being dependent upon Claims 3, 11, or 16 (in addition to the reasons described above).
        5 Applicant is reminded that the limitation that the switch “receives the outgoing light signal and the incoming light signal” is merely a functional limitation and not a structural one. See rejections made under 35 U.S.C. 112(b)
        6 Col. 4, lines 15-18 of Amzajerdian clarify: “More specifically, the acousto-optic modulator 20 is off during transmission of the high intensity pulse portion 16 and then is turned on during the trailing tail portion 18.” From this statement, it can be seen that the modulator of Amzajerdian is entirely capable of routing the entirety of the laser beam in one direction or another depending on whether it is off or on, rather than merely part of it, and is thus capable of meeting the functional limitations which will later be addressed.
        7 For an explanation of the role played by each individual component, refer to the description beginning on line 58 of Col. 4 and continuing through line 12 of Col. 5, the text of which is omitted here due to its length.
        8 The entirety of Para. 47 is necessary for explanation but is omitted from this action due to its length.